Filed Pursuant to Rule 424(b)(3) Registration Statement Nos. 333-179941 and 333-179941-01 PROSPECTUS SUPPLEMENT (DISCLOSURE REPORT NO.1) (TO PROSPECTUS DATED MAY 1, 2013) PROSPER FUNDING LLC $500,000,000 Borrower Payment Dependent Notes PROSPER MARKETPLACE, INC. PMI Management Rights This prospectus supplement supplements and amends the prospectus dated May 1, 2013 (the “Prospectus”). The Prospectus and this prospectus supplement relate to up to $500,000,000 in principal amount of Borrower Payment Dependent Notes, or “Notes,” issued by Prosper Funding LLC (“Prosper Funding”). Each Note comes attached with a PMI Management Right issued by Prosper Marketplace, Inc. “(PMI”). Prosper Funding LLC is the sole issuer of Notes and Prosper Marketplace, Inc. is the sole issuer of the PMI Management Rights. OnMay 9, 2013, Prosper Funding and PMI (the “Registrants”) filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2013. A copy of such Quarterly Report on Form 10-Q is attached to and made part of this prospectus supplement. You should read this prospectus supplement in conjunction with the Prospectus and any prior prospectus supplements. This prospectus supplement is qualified by reference to the Prospectus and any prior prospectus supplements, except to the extent that the information in this prospectus supplement supersedes the information contained in the Prospectus or any prior prospectus supplements. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. This offering is highly speculative and the Notes involve a high degree of risk. Investing in the Notes should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 13 of the Prospectus dated May 1, 2013, as updated by Item 1A of Part II of the Quarterly Report on Form 10-Q attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 14, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission File Number Exact Name of Registrant as Specified in its Charter, State or Other Jurisdiction of Incorporation, Address of Principal Executive Offices, Zip Code and Telephone Number (Including Area Code) I.R.S. Employer Identification Number 333-147019, 333-182599, and 333-179941-01 PROSPER MARKETPLACE, INC. a Delaware corporation 111 Sutter Street, 22nd Floor San Francisco, CA 94104 Telephone: (415)593-5400 73-1733867 333-179941 PROSPER FUNDING LLC a Delaware limited liability company 111 Sutter Street, 22nd Floor San Francisco, CA 94104 Telephone: (415)593-5479 45-4526070 Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Prosper Marketplace, Inc. Yes x No ¨ Prosper Funding LLC Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Prosper Marketplace, Inc. Yes x No ¨ Prosper Funding LLC Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non- Accelerated Filer Smaller Reporting Company Prosper Marketplace, Inc. ¨ ¨ ¨ x Prosper Funding LLC ¨ ¨ ¨ x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Prosper Marketplace, Inc. Yes ¨ No x Prosper Funding LLC Yes ¨ No x Prosper Funding LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) of Form 10-Q. Registrant Number of Shares of Common Stock of the Registrant Outstanding atMay 6, 2013 Prosper Marketplace, Inc. ($.001 par value) Prosper Funding LLC None THIS COMBINED FORM 10-Q IS SEPARATELY FILED BY PROSPER MARKETPLACE, INC AND PROSPER FUNDING LLC.INFORMATION CONTAINED HEREIN RELATING TO ANY INDIVIDUAL REGISTRANT IS FILED BY SUCH REGISTRANT ON ITS OWN BEHALF. EACH REGISTRANT MAKES NO REPRESENTATION AS TO INFORMATION RELATING TO THE OTHER REGISTRANT. TABLE OF CONTENTS Page No. Forward-Looking Statements i PART I. FINANCIAL INFORMATION 1 Item 1.Financial Statements Prosper Marketplace, Inc. Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 2 Consolidated Statements of Equity for the three months ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements 5 Prosper Funding LLC Balance Sheets as of March 31, 2013 and December 31, 2012 20 Statements of Operations for the three months ended March 31, 2013 and 2012 21 Statement of Cash Flows for the three months ended March 31, 2013 and 2012 22 Notes to Financial Statements 23 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 50 Item 4.Controls and Procedures 50 PART II. OTHER INFORMATION Item 1.Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3.Defaults upon Senior Securities 52 Item 4.Mine Safety Disclosures 52 Item 5.Other Information 52 Item 6.Exhibits 52 Signatures 53 Exhibit Index 54 Table of Contents Forward-Looking Statements This Quarterly Report on Form 10-Q includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions. In particular, information appearing under “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, Prosper Funding LLC (“Prosper Funding”) or Prosper Marketplace, Inc. (“PMI” and, collectively with Prosper Funding, the “Registrants”) expresses an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of Prosper Funding and PMI’s respective managements, expressed in good faith and is believed to have a reasonable basis.Nevertheless, there can be no assurance that the expectation or belief will result or be achieved or accomplished. The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · the performance of the Borrower Payment Dependent Notes or “Notes”, which, in addition to being speculative investments, are special, limited obligations that are not secured, guaranteed or insured; · Prosper Funding’s ability to make payments on the Notes, including in the event that borrowers fail to make payments on the corresponding loans; · the reliability of the information about borrowers that is supplied by borrowers; · Prosper Funding and PMI’s ability to service the loans, and their ability or the ability of a third party debt collector to pursue collection against any borrower, including in the event of fraud or identity theft; · credit risks posed by the credit worthiness of borrowers, the lack of a maximum debt-to-income ratio for borrowers, and the effectiveness of the registrants’ credit rating systems; · actions by some borrowers to defraud lender members and risks associated with identity theft; · Prosper Funding and PMI’s limited operational history and lack of significant historical performance data about borrower performance; · the impact of current economic conditions on the performance of the Notes and loss rates of the Notes; · payments by borrowers on the loans in light of the facts that the loans do not impose restrictions on borrower and do not include cross-default provisions; · Prosper Funding and PMI’s compliance with applicable local, state and federal law, including the Investment Advisers Act of 1940, the Investment Company Act of 1940 and other laws; · potential efforts by state regulators or litigants to characterize Prosper Funding or PMI, rather than WebBank, as the lender of the loans originated through the platform; · the application of federal and state bankruptcy and insolvency laws to borrowers and to Prosper Funding and PMI; · the impact of borrower delinquencies, defaults and prepayments on the returns on the Notes; · the lack of a public trading market for the Notes and any inability to resell the Notes on the Note Trader platform; · the federal income tax treatment of an investment in the Notes and the PMI Management Rights; · Prosper Funding and PMI’s ability to prevent security breaches, disruptions in service, and comparable events that could compromise the personal and confidential information held on their data systems, reduce the attractiveness of the platform or adversely impact their ability to service loans; i Table of Contents · the resolution of pending litigation involving PMI, including any state or federal securities litigation; and · Prosper Funding’s ability to compete successfully in the peer-to-peer and consumer lending industry. There may be other factors that may cause actual results to differ materially from the forward-looking statements in this Quarterly Report on Form 10-Q.Prosper Funding and PMI can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them does, what impact they will have on Prosper Funding or PMI’s results of operations and financial condition. You should carefully read the factors described in the “Risk Factors” section of our Annual Report on Form 10-K for a description of certain risks that could, among other things, cause Prosper Funding and PMI’s actual results to differ from these forward-looking statements. All forward-looking statements speak only as of the date of this Quarterly Report on Form 10-Q and are expressly qualified in their entirety by the cautionary statements included in this Quarterly Report on Form 10-Q. Prosper Funding and PMI undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. You can inspect, read and copy these reports and other information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. ii Table of Contents PART I. Financial Information Item 1. Consolidated Financial Statements Prosper Marketplace, Inc. Consolidated Balance Sheets March 31, December 31, (Unaudited) (Note 2) Assets Cash and Cash Equivalents $ $ Restricted Cash Short Term Investments - Receivables Loans Held for Investment at Fair Value Borrower Loans Receivable at Fair Value Property and Equipment, net Prepaid and Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Accounts Payable $ $ Accrued Liabilities Borrower Payment Dependent Notes at Fair Value Repurchase and Indemnification Obligation Total Liabilities Commitments and contingencies (see Note 10) Stockholders' Equity Convertible preferred stock – Series A ($0.001 par value; 4,023,999 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series B ($0.001 par value; 3,310,382 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series C ($0.001 par value; 2,063,558 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series D ($0.001 par value; 20,340,705 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series E ($0.001 par value; 23,222,747 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series E-1 ($0.001 par value; 10,000,000 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series F ($0.001 par value; 8,996,739 shares authorized, issued and outstanding as of December 31, 2012) - Convertible preferred stock – Series A '13 ($0.001 par value; 138,681,680 shares authorized, issued and outstanding as of March 31, 2013) - Convertible preferred stock – Series A-1 '13 ($0.001 par value; 51,171,951 shares authorized, issued and outstanding as of March 31, 2013) - Common stock ($0.001 par value; 277,363,460 shares authorized; 65,354,552 issued and outstanding as of March 31, 2013; and $0.001 par value; 82,630,003 shares authorized; 3,006,745 issued and outstanding as of December 31, 2012) Additional Paid in Capital Less Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Operations (Unaudited) Three months ended March 31, Revenues Interest income on Borrower Loans $ $ Origination Fees Interest Income on PMI Borrower Loans and PMI Notes, net ) ) Rebates and Promotions ) ) Total Revenues Cost of Revenues Cost of Services ) ) Provision for Loan and Note Repurchases ) ) Net revenues Operating Expenses Compensation and Benefits Marketing and Advertising Depreciation and Amortization General and Administrative Professional Services Facilities and Maintenance Other Total Expenses Loss Before Other Income and Expenses ) ) Other Income and Expenses Interest Income ) Change in Fair Value on Borrower Loans, Loans Held for Investment and PMI Notes, net Loss on Impairment of Fixed Assets ) - Other Income Total Other Income and Expenses, net Loss Before Income Taxes ) ) Provision For Income Taxes - - Total Net Loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares - basic and diluted net loss per share $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Stockholders' Equity Preferred Stock Common Stock Treasury Stock Shares Amount Shares Amount Shares Amount Additional Paid-In Capital Accumulated Deficit Total Balance as of January 1, 2012 $ $ ) $ ) $ $ ) $ Exercise of stock options - - 25 - - - Issuance of common stock warrants - Compensation expense - Net loss - ) ) Balance as of March 31, 2012 (unaudited) $ $ ) $ ) $ $ ) $ Balance as of January 1, 2013 $ $ ) $ ) $ $ ) $ Issuance of convertible preferred stock, Series A'13 - Issuance cost of convertible preferred stock, Series A'13 ) ) Issuance of convertible preferred stock, Series A-1'13 - Conversion of Preferred Series A-F ) ) - Exercise of stock options - Exercise of common stock warrants - - 8 - - 74 - 82 Compensation expense - Net loss - ) ) Balance as of March 31, 2013 (unaudited) $ $ ) $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Change in fair value of Borrower Payment Dependent Notes Depreciation and amortization Loss on disposal of fixed assets – Stock-based compensation expense Provision for loan and Note repurchases Change in fair value of Loans held for investment ) Change in fair value of Borrower Loans ) ) Changes in operating assets and liabilities: Restricted cash ) Receivables ) ) Prepaid and other assets ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Origination of Borrower Loans held at fair value ) ) Repayment of Borrower Loans held at fair value Maturities of short term investments Repayment of Loans held for investment at fair value Purchases of property and equipment ) ) Origination of Loans held for investment at fair value ) ) Purchases of short term investments – ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible preferred stock – Proceeds from issuance of Notes held at fair value Payment of Notes held at fair value ) ) Proceeds from issuance of common stock Issuance costs of convertible preferred stock ) – Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Prosper Marketplace, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Business Prosper Marketplace, Inc. (“PMI”) was incorporated in the state of Delaware on March 22, 2005. PMI developed and operated a peer-to-peer online credit platform (the “platform”) that permitted its borrower members to apply for loans (“PMI Borrower Loans”) and lender members to purchase notes issued by PMI (“PMI Notes”), the proceeds of which facilitated the funding of specific loans to borrowers. On February 1, 2013, PMI transferred ownership of the platform, including all of the rights related to the operation of the platform, to its wholly-owned subsidiary, Prosper Funding LLC (“Prosper Funding” and, collectively with PMI, the “PMI Group”). Since February 1, 2013, all notes (the “Notes” and, together with PMI Notes, the “PMI Group Notes”) issued and sold through the platform are issued and sold by Prosper Funding.Pursuant to a Loan Account Program Agreement between PMI and WebBank, PMI manages the operation of the platform, as agent of WebBank, in connection with the submission of loan applications by potential borrowers, the making of related loans by WebBank and the funding of such loans by WebBank. Pursuant to an Administration Agreement between Prosper Funding and PMI, PMI manages all other aspects of the platform on behalf of Prosper Funding. The platform enables borrower members to request and obtain personal, unsecured loans by posting anonymous “listings” on the platform indicating the principal amount of the desired loan. Loan terms are subject to minimum and maximum loan amounts determined by the borrower’s credit bureau score and Prosper score, at interest rates set by PMI. PMI sets the interest rates for borrower loans based on Prosper Ratings, as well as additional factors, such as estimated loss rate, loan terms, general economic environment, previous Prosper loans and competitive conditions. As of March 31, 2013, borrowers could create loan listings from $2,000 up to $25,000. All loans requested and obtained through the platform are unsecured obligations of individual borrower members with a fixed interest rate and loan terms set at one, three and five years as of March 31, 2013. All loans made through the platform are funded by WebBank, an FDIC-insured, Utah chartered industrial bank. Prior to February 1, 2013, after funding a loan, WebBank assigned the loan to PMI, without recourse to WebBank, in exchange for the principal amount of the loan. Since February 1, 2013, after funding a loan, WebBank assigns the loan to Prosper Funding, without recourse to WebBank, in exchange for the principal amount of the loan.WebBank does not have any obligation to purchasers of the PMI Notes or the Notes. As reflected in the accompanying consolidated financial statements, the PMI Group has incurred net losses and negative cash flows from operations since inception, and has an accumulated deficit of approximately $81.1 million as of March 31, 2013.At March 31, 2013, the PMI Group had approximately $17.3 million in cash and cash equivalents on its consolidated balance sheet. Since its inception, the PMI Group has financed its operations primarily through equity financing from various sources and is dependent upon raising additional capital or debt financing to fund its current operating plan.Failure to obtain sufficient debt and equity financings and, ultimately, to achieve profitable operations and positive cash flows from operations could adversely affect the PMI Group’s ability to achieve its business objectives and continue as a going concern.Further, there can be no assurances as to the availability or terms upon which the required financing and capital might be available.On January 15, 2013, PMI entered into a Stock Purchase Agreement (the “Purchase Agreement”) with certain new investors and certain of its existing investors (each, a “Share Purchaser” and, collectively, the “Share Purchasers”), pursuant to which PMI issued and sold to such Share Purchasers (either directly or through certain of their respective affiliates) 138,681,680 shares of PMI’s Series A Preferred Stock (the “Shares”) for an aggregate purchase price of $20 million.See Note 7 for additional information. 2. Summary of Significant Accounting Policies Basis of Presentation The Company’s unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP) and disclosure requirements for interim financial information and the requirements of Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. The unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2012. The balance sheet at December 31, 2012 has been derived from the audited financial statements at that date. Management believes these unaudited interim consolidated financial statements reflect all adjustments, including those of a normal recurring nature, which are necessary for a fair presentation of the results for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year of any other interim period. The accompanying consolidated financial statements include the accounts of PMI and its wholly owned subsidiary Prosper Funding. All intercompany balances and transactions between Prosper Funding and PMI have been eliminated in consolidation. Prosper Funding and PMI's financial statements have been prepared in accordance with U.S. generally accepted accounting principles. 5 Table of Contents Use of Estimates The preparation of the PMI Group’s consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and the related disclosures at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. These estimates, judgments and assumptions include but are not limited to the following: valuation of borrower loans receivable and associated member payment dependent notes, valuation of servicing rights, valuation allowance on deferred tax assets, valuation and amortization periods of intangible assets, repurchase obligation, stock-based compensation expense, and contingent liabilities. The PMI Group bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances. Actual results could differ from those estimates. Certain Risks and Concentrations In the normal course of its business, the PMI Group encounters two significant types of risk: credit and regulatory. Financial instruments that potentially subject the PMI Group to significant concentrations of credit risk consist primarily of cash, cash equivalents, restricted cash and short term investments. The PMI Group places cash, cash equivalents, restricted cash and short term investments with high-quality financial institutions and is exposed to credit risk in the event of default by these institutions to the extent the amount recorded on the balance sheet exceeds federally insured amounts. The PMI Group also performs periodic evaluations of the relative credit standing of these financial institutions and has not sustained any credit losses from instruments held at these financial institutions. Prior to February 1, 2013, PMI Borrower Loans originated by PMI were carried on its consolidated balance sheet.The PMI Borrower Loans were funded by the PMI Notes and repayment of the PMI Notes is wholly dependent on the repayment of the PMI Borrower Loans associated with a PMI Note.As a result, PMI did not bear the risk associated with the repayment of principal on loans carried on its consolidated balance sheet.A decrease in the value of the PMI Borrower Loans carried on PMI's balance sheet associated with increased credit risk was directly offset by a reduction in the value of the PMI Notes issued in association with the PMI Borrower Loans. However, PMI charged a servicing fee that was deducted from loan payments.To the extent that loan payments were not made, PMI’s servicing income was reduced.On January 22, 2013, PMI entered into an Asset Transfer Agreement with Prosper Funding (the “Asset Transfer Agreement”), pursuant to which PMI transferred substantially all of its remaining assets to Prosper Funding, including (i) all outstanding PMI Notes issued by PMI under the Indenture dated June 15, 2009 (the “Indenture”) between PMI and Wells Fargo Bank, as trustee (the “Trustee”), (ii) all PMI Borrower Loans, (iii) all lender/borrower/group leader registration agreements related to the PMI Notes or the PMI Borrower Loans, and (iv) all documents and information related to the foregoing, effective February 1, 2013. The PMI Group is subject to various regulatory requirements. The failure to appropriately identify and address these regulatory requirements could result in certain discretionary actions by regulators that could have a material effect on PMI's consolidated financial position and results of operations (See Note 10—Commitments and Contingencies—Securities Law Compliance). Cash and Cash Equivalents The PMI Group invests its excess cash primarily in highly liquid debt instruments of the U.S. government and its agencies. All highly liquid investments with stated maturities of three months or less from date of purchase are classified as cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Such deposits periodically exceed amounts insured by the FDIC. Restricted Cash Restricted cash consists primarily of cash deposits required to support the PMI Group’s ACH activities and secured corporate credit cards. Short Term Investments The PMI Group's short term investments consist of highly liquid debt instruments of the U.S. government and its agencies with maturity periods greater than three months and less than 12 months. 6 Table of Contents Borrower Loans and Borrower Payment Dependent Notes Prior to February 1, 2013, PMI issued PMI Notes and purchased PMI Borrower Loans from WebBank, and held the PMI Borrower Loans until maturity.PMI's obligation to repay the PMI Notes was conditioned upon the repayment of the associated PMI Borrower Loans owned by PMI.The PMI Borrower Loans and the PMI Notes were carried on PMI's balance sheets as assets and liabilities, respectively, until February 1, 2013, when such PMI Borrower Loans and PMI Notes were transferred to Prosper Funding pursuant to the Asset Transfer Agreement.In conjunction with PMI's prior operating structure, Prosper Funding has adopted the provisions of ASC Topic 825, Financial Instruments.ASC Topic 825 permits companies to choose to measure certain financial instruments and certain other items at fair value on an instrument-by-instrument basis with unrealized gains and losses on items for which the fair value option has been elected reported in earnings.The fair value election, with respect to an item, may not be revoked once an election is made.In applying the provisions of ASC Topic 825, the PMI Group has recorded assets and liabilities measured using the fair value option in a way that separates these reported fair values from the carrying values of similar assets and liabilities measured with a different measurement attribute.The PMI Group does not record a specific allowance account related to the Borrower Loans and PMI Borrower Loans (collectively, the “PMI Group Borrower Loans”) and PMI Group Notes in which it has elected the fair value option, but rather estimates the fair value of such PMI Group Borrower Loans and PMI Group Notes using discounted cash flow methodologies adjusted for the PMI Group’s historical payment, loss and recovery rates. An account is considered to be a loss, or charged-off, when it reaches more than 120 days past due.The PMI Group has reported the aggregate fair value of the PMI Group Borrower Loans and PMI Group Notes as separate line items in the assets and liabilities sections of the accompanying balance sheets using the methods described in ASC Topic 820, Fair Value Measurements and Disclosures—See Fair Value Measurement. Property and Equipment Property and equipment consists of computer equipment, office furniture and equipment, and software purchased or developed for internal use. Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation and amortization are computed using the straight-line method based upon estimated useful lives of the assets, which range from three to seven years. The PMI Group capitalizes expenditures for replacements and betterments and recognizes as expenses amounts for maintenance and repairs as incurred.Depreciation and amortization commences once the asset is placed in service. Internal Use Software and Website Development The PMI Group accounts for internal use software costs, including website development costs, in accordance with ASC Topic 350-40, Internal Use Software and ASC Topic 350-50, Website Development Costs. In accordance with ASC Topic 350-40 and 350-50, the costs to develop software for the PMI Group’s website and other internal uses are capitalized when management has authorized and committed project funding, preliminary development efforts are successfully completed, and it is probable that the project will be completed and the software will be used as intended. Capitalized software development costs primarily include software licenses acquired, fees paid to outside consultants, and salaries and payroll related costs for employees directly involved in the development efforts. Costs incurred prior to meeting these criteria, together with costs incurred for training and maintenance, are expensed. Costs incurred for upgrades and enhancements that are considered to be probable to result in additional functionality are capitalized. Capitalized costs are included in property and equipment and amortized to expense using the straight-line method over their expected lives. The PMI Group evaluates its software assets for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Recoverability of software assets to be held and used is measured by a comparison of the carrying amount of the asset to the future net undiscounted cash flows expected to be generated by the asset.If such software assets are considered to be impaired, the impairment to be recognized is the excess of the carrying amount over the fair value of the software asset. Repurchase and Indemnification Obligation The PMI Group is obligated to indemnify lenders and repurchase certain PMI Group Notes sold to the lenders in the event of violation of applicable federal, state, or local lending laws, or verifiable identify theft. The loan indemnification and repurchase obligation is estimated based on historical experience. The PMI Group accrues a provision for the repurchase and indemnification obligation when the PMI Group Notes are issued. Indemnified or repurchased PMI Group Notes associated with federal, state, or local lending laws, or verifiable identity thefts are written off at the time of repurchase or at the time an indemnification payment is made. 7 Table of Contents Revenue Recognition The PMI Group recognizes revenue in accordance with ASC Topic 605, Revenue Recognition. Under ASC Topic 605, The PMI Group recognizes revenue when persuasive evidence of an arrangement exists, services have been rendered, the price of the services is fixed and determinable, and collectability is reasonably assured. Origination fees Borrowers pay an origination fee upon the successful closing of a loan. The PMI Group deducts and retains the origination fee from the loan amount prior to disbursing the net amount to the borrower member. The loan origination fee is determined by the term and credit grade of the loan, and ranges from 0.50% to 4.95% of the original principal amount. Since the PMI Group accounts for PMI Group Borrower Loans, loans held for investment and PMI Group Notes at fair value, origination fees are not deferred but are recognized at origination of the loan, and direct costs to originate loans are recorded as expenses as incurred. Loan servicing fees Loan servicing revenue included monthly loan servicing fees and non-sufficient funds (“NSF”) fees. Loan servicing fees are accrued daily based on the current outstanding loan principal balance of the PMI Group Borrower Loan but are not recognized until payment was received due to the uncertainty of collection of borrower loan payments. The PMI Group charges a NSF fee to borrowers on the first failed payment of each billing period.NSF fees were charged to the customer and collected and recognized immediately. Interest income (expense) on PMI Group Borrower Loans receivable and PMI Group Notes The PMI Group recognizes interest income on PMI Group Borrower Loans using the accrual method based on the stated interest rate to the extent that is believed it to be collectable.The PMI Group records interest expense on the corresponding PMI Group Notes based on the contractual interest rate. Gross interest income earned and gross interest expense incurred were $7,732,000 and $7,325,000, respectively for the three months ended March 31, 2013. Gross interest income earned and gross interest expense incurred were $4,630,000 and $4,403,000, respectively for the three months ended March 31, 2012. Marketing and Advertising Expense Under the provisions of ASC Topic 720, Other Expenses, the costs of advertising are expensed as incurred. Advertising costs were approximately $1,572,000 and $1,275,000 for the three months ended March 31, 2013 and 2012, respectively. Rebate and Promotional Expenses The PMI Group accounts for rebates and promotions in accordance with ASC Topic 605, Revenue Recognition.From time to time rebates and promotions are offered to borrower and lender members.The PMI Group records these rebates and promotions as an offset to revenue if a particular rebate or promotion is earned upon the origination of the loan. The PMI Group's rebate and promotions have in the past been in the form of cash back and other incentives paid to lender and borrowers. Stock-Based Compensation The PMI Group accounts for its stock-based compensation for employees using fair-value-based accounting in accordance with ASC Topic 718, Stock Compensation.ASC Topic 718 requires companies to estimate the fair value of stock-based awards on the date of grant using an option-pricing model. The stock-based compensation related to awards that are expected to vest is amortized using the straight line method over the vesting term of the stock-based award, which is generally four years. Expected forfeitures of unvested options are estimated at the time of grant and reduce the recognized stock-based compensation expense. The PMI Group estimated its annual forfeiture rate to be 20.1% and 23.8% for the three months ended March 31, 2013 and 2012, respectively. The PMI Group has granted options to purchase shares of common stock to nonemployees in exchange for services performed which it accounts for in accordance with the provisions of ASC Topic 505-50, Equity-Based Payments to Non-Employees. BecauseASC 505 requires that nonemployee equity awards be recorded at their fair value, the PMI Group uses the Black-Scholes model to estimate the fair value of options granted to nonemployees at each vesting date until performance is complete to determine the appropriate charge for the services provided. The volatility of the PMI Group’s common stock was based on comparative company volatility. Net Loss Per Share The PMI Group computes net loss per share in accordance with ASC Topic 260 Earnings Per Share. Under ASC Topic 260, basic net loss per share is computed by dividing net loss per share available to common shareholders by the weighted average number of common shares outstanding for the period and excludes the effects of any potentially dilutive securities. Diluted earnings per share, if presented, would include the dilution that would occur upon the exercise or conversion of all potentially dilutive securities into common stock using the “treasury stock” and/or “if converted” methods as applicable. At March 31, 2013, there were outstanding convertible preferred stock, warrants and options convertible into 138,681,720, 2,187,969 and 9,196,703 common shares, respectively, which may dilute future earnings per share. As the PMI Group’s reporting a net loss for the three months ended March 31, 2013 and 2012, potentially dilutive securities are excluded from the computation of net loss per share, as their effect would be antidilutive. 8 Table of Contents Income Taxes The PMI Group uses the asset and liability method to account for income taxes as codified in ASC Topic 740, Income Taxes. Under this method, deferred income tax assets and liabilities are based on the differences between the financial statements and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Under ASC Topic 740, the PMI Group’s policy to include interest and penalties related to gross unrecognized tax benefits within its provision for income taxes did not change. Fair Value Measurement The PMI Group adopted ASC Topic 820, Fair Value Measurements and Disclosures, on January 1, 2008. ASC Topic 820 provides a framework for measuring the fair value of assets and liabilities. ASC Topic 820 also provides guidance regarding a fair value hierarchy, which prioritizes information used to measure fair value and the effect of fair value measurements on earnings and provides for enhanced disclosures determined by the level within the hierarchy of information used in the valuation. ASC Topic 820 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value but does not expand the use of fair value in any new circumstances. ASC Topic 820 defines fair value in terms of the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The price used to measure the fair value is not adjusted for transaction costs while the cost basis of certain financial instruments may include initial transaction costs. Under ASC Topic 820, the fair value measurement also assumes that the transaction to sell an asset occurs in the principal market for the asset or, in the absence of a principal market, the most advantageous market for the asset. The principal market is the market in which the reporting entity would sell or transfer the asset with the greatest volume and level of activity for the asset. In determining the principal market for an asset or liability under ASC Topic 820, it is assumed that the reporting entity has access to the market as of the measurement date. If no market for the asset exists or if the reporting entity does not have access to the principal market, the reporting entity should use a hypothetical market. Under ASC Topic 820, assets and liabilities carried at fair value in the balance sheets are classified among three levels based on the observability of the inputs used to determine fair value: Level 1 — The valuation is based on quoted prices in active markets for identical instruments. Level 2 — The valuation is based on observable inputs such as quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 — The valuation is based on unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the instrument. Level 3 valuations are typically performed using pricing models, discounted cash flow methodologies, or similar techniques, which incorporate management’s own estimates of assumptions that market participants would use in pricing the instrument or valuations that require significant management judgment or estimation. The PMI Group determines the fair values of its financial instruments based on the fair value hierarchy established in that standard, which requires an entity to maximize the use of quoted prices and observable inputs and to minimize the use of unobservable inputs when measuring fair value. Various valuation techniques are utilized, depending on the nature of the financial instrument, including the use of market prices for identical or similar instruments, or discounted cash flow models. When possible, active and observable market data for identical or similar financial instruments are utilized. Alternatively, fair value is determined using assumptions that management believes a market participant would use in pricing the asset or liability. 9 Table of Contents Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements during the three months ended March 31, 2013 that are of significance, or potential significance to the PMI Group. 3. PMI Group Borrower Loans and PMI Group Notes Held at Fair Value The PMI Group’s financial instruments consist principally of cash and cash equivalents, restricted cash, short term investments, borrower loans receivable, accounts payable and accrued liabilities, Borrower Payment Dependent Notes and long-term debt.The estimated fair values of cash and cash equivalents, restricted cash, accounts payable and accrued liabilities approximate their carrying values because of their short term nature. The following tables present the assets and liabilities measured at fair value on a recurring basis at March 31, 2013 and December 31, 2012: March 31, 2013 Level 1 Inputs Level 2 Inputs Level 3 Inputs Fair Value Assets Borrower loans receivable $
